Case 7:20-cv-00277-JPJ-PMS Document 8 Filed 07/31/20 Page 1 of 1 Pageid#: 63


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 GARY HANCOCK,                                     Civil Action No. 7:20-cv-00277
     Plaintiff,
                                                   OPINION
 v.
                                                   By: James P. Jones
 UNNAMED DEFENDANTS,                               United States District Judge
     Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered July 6, 2020, the court directed plaintiff to submit within 20 days from the date

of the order the required monthly statements for the months of November and December 2019

regarding his inmate account. Plaintiff was advised that a failure to comply would result in

dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

                     31st day of July, 2020.
        ENTER: This _____



                                                    /s/James P. Jones
                                              __________________________________
                                                    United States District Judge
